Motion by plaintiff, inter alia, to stay enforcement of the third decretal paragraph of an order of the Supreme Court, Nassau County (Burke, J.), dated May 20, 1981, pending determination of his appeal from said order. Upon argument of the motion, both parties agreed that the argument would be deemed argument of the appeal. Order modified by (1) adding to the third decretal paragraph a provision that plaintiff may provide as security property (real or personal) having an equity of $700,000 and (2) adding a provision setting this case down for trial in the Supreme Court, Nassau County, on July 20, 1981, and directing plaintiff to file a note of issue for that date. As so modified, order affirmed insofar as appealed from, without costs or disburse*902ments. The parties are directed to conclude all preliminary proceedings prior to the trial date. Plaintiff shall provide the security within 15 days after the date of the order to be made hereon. Upon granting plaintiff a preliminary injunction, Special Term should have permitted him to provide as security property (real or personal). The motion is dismissed as academic. Hopkins, J. P., Titone, Mangano, Weinstein and Thompson, JJ., concur.